Citation Nr: 1715977	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-47 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 4, 1991 for the assignment of a separate 10 percent rating for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1973 to July 1976.  The Veteran died in May 2012.  The Veteran's spouse has been recognized as the substituted Appellant.  See February 2016 Deferred Rating.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A notice of disagreement was received in November 2009, statement of the case was issued in October 2010, and a VA Form 9 was received in November 2010.  

The Veteran requested a hearing, which was later canceled by the Appellant in November 2016.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a left knee disorder was received in March 1977; a September 1977 rating decision granted entitlement to service connection for a left knee disability, assigning a noncompensable disability rating, effective July 30, 1976, the day following discharge from service.

2.  In a March 1978 rating decision, the RO recharacterized the Veteran's left knee disability as residuals of post-operative medial meniscectomy, residuals of vascular necrosis of medial femoral condyle of the left knee with traumatic arthritis, and assigned an initial 10 percent rating based on traumatic arthritis, effective July 30, 1976, the day following discharge from service.

3.  The Veteran did not submit a timely appeal following the March 1978 rating decision; as such, the March 1978 rating decision became final.

4.  Following the final March 1978 rating decision, VA first received the Veteran's claim seeking an increased rating for his left knee on October 4, 1991.

5.  The Veteran was in receipt of a 10 percent rating based on traumatic arthritis of the left knee from the day following discharge from service on July 30, 1976 until October 4, 1991, at which time the 10 percent rating for traumatic arthritis was continued separately and he was also awarded a 20 percent rating based on Diagnostic Code 5257; to the extent that the Veteran is expressly seeking an effective date earlier than October 4, 1991 for a 10 percent rating based on traumatic arthritis of the left knee, there is no case or issue in controversy.

6.  The Appellant has not appealed the effective date for the grant of a 20 percent rating for the left knee based on Diagnostic Code 5257.


CONCLUSION OF LAW

The appeal for the issue of entitlement to an effective date earlier than October 4, 1991 for the grant of a 10 percent rating for traumatic arthritis of the left knee is dismissed.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Code 5010, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in October 2010 citing the applicable statutes and regulations governing the assignment of an effective date and discussing the reasons and bases for not assigning earlier effective dates in this case.

The duty to assist has also been satisfied. The RO obtained service treatment records and post-service medical records. The Veteran was afforded VA examinations. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. Neither the Appellant nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The Appellant was offered a hearing, but canceled the requested hearing in November 2016.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Appellant is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Effective Date Earlier than October 4, 1991 for the Assignment of a Separate 10 Percent Rating for Traumatic Arthritis of the Left Knee 

The Appellant seeks entitlement to an effective date prior to October 4, 1991, for the award of a separate 10 percent rating for traumatic arthritis of the Veteran's left knee. The Appellant's representative has argued that the Appellant seeks an effective date for the evaluation of traumatic arthritis of the left knee back to July 30, 1976.  See November 2010 VA Form 9.

Applicable Laws

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016). Unless specifically provided, the effective date will be assigned on the basis of the facts as found. 38 C.F.R. § 3.400 (a).

Facts & Analysis

Historically, a claim for entitlement to service connection for a left knee disorder was received in March 1977.  A September 1977 rating decision granted entitlement to service connection for a left knee disability, assigning a noncompensable disability rating, effective July 30, 1976, the day following discharge from service.

Importantly, in a March 1978 rating decision, the RO recharacterized the Veteran's left knee disability as residuals of post-operative medial meniscectomy, residuals of vascular necrosis of medial femoral condyle of the left knee with traumatic arthritis, and assigned an initial 10 percent rating based on traumatic arthritis, effective July 30, 1976.  See March 1978 rating decision.

The Veteran did not submit a timely appeal following the March 1978 rating decision; as such, the March 1978 rating decision became final.

Following the final March 1978 rating decision, VA first received the Veteran's claim seeking an increased rating for his left knee on October 4, 1991.  In an April 1992 rating decision, the RO granted an increased rating of 20 percent, effective October 4, 1991 based on Diagnostic Code 5257.  

In a May 2009 Board decision, the Board granted a separate rating of 10 percent for traumatic arthritis of the left knee. The Board's May 2009 decision also found that a rating in excess of 20 percent, from October 4, 1991, based on Diagnostic Code 5257, was not warranted.  

In a September 2009 rating decision, the RO then assigned an effective date of October 4, 1991 for the "separate" 10 percent rating based on traumatic arthritis, essentially continuing the 10 percent rating already in effect for traumatic arthritis from July 30, 1976, and also continuing the 20 percent award under Diagnostic Code 5257, effective October 4, 1991.  

Here, the Board notes that the Veteran was in receipt of a 10 percent rating based on traumatic arthritis of the left knee from the day following discharge from service on July 30, 1976 until October 4, 1991, at which time his 10 percent rating for traumatic arthritis was rated separately and he was awarded an additional 20 percent rating based on Diagnostic Code 5257.

The Board acknowledges that the March 1978 rating code sheet and subsequent code sheets do not accurately reflect the true basis for the assignment of the 10 percent rating in effect from July 30, 1976 to October 4, 1991, but finds that this is not a substantive error affecting the Veteran's entitlement to benefits, but clerical or administrative error in preparation of the code sheet. 

Importantly, the March 1978 rating decision clearly states that the Veteran was entitled to a 10 percent rating for the left knee "due to findings of traumatic arthritis."

The Appellant has not completed an appeal for entitlement to an effective date earlier than October 4, 1991 for the 20 percent rating based on Diagnostic Code 5257.  To the extent that the Appellant is specifically requesting an effective date of July 30, 1976 for a rating of 10 percent for traumatic arthritis of the left knee, the Board notes that the effective date for this issue is already July 30, 1976. See March 1978 rating decision.

Additionally, the Board notes that the currently assigned effective date of July 30, 1976 for the 10 percent rating for traumatic arthritis of the left knee is the earliest effective date permitted by law, as the Veteran was discharged from service on July 29, 1976. See 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2) (for claims filed within one year after separation from service, effective date is day following separation from service). As a result, there remains no allegation of a remaining error, either express or inferred, of fact or law. 

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  In the case at hand, to the extent that the Appellant is claiming entitlement to an effective date of July 30, 1976, for the grant of a 10 percent rating for traumatic arthritis of the left knee, there is no controversy.  As there is no case or controversy with respect to this issue, the appeal is dismissed. See 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.101 (d).


ORDER

The appeal is dismissed.





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


